DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palin et al. (US 9265080) in view of Lee et al. (US 20170251469)
Regarding claims 1, 26 and 28, Palin discloses an audio transmission method, comprising: wirelessly connecting an audio receiver device to a first audio streaming device (FT) via a first protocol using frequency hopping (Col.18 lines 1-12, Col.26 lines 44-50 and fig.1A, 2A: Palin discusses the operations of the mobile wireless device; and how the first and second multimedia devices such as speakers 102A and 102B starts to receive a music stream from the Mobile device; and how the Bluetooth employs a frequency hopping transceiver with many frequency hopping spread spectrum (FHSS) carriers); transmitting a first audio stream from the first audio streaming device using the first protocol to the audio receiver device (Col.26 lines 44-
Palin discloses the invention set forth above but does not specifically discloses “the scanning activity takes place in manner so as to enable reception of at least one audio packet per frame of the first audio stream by preventing collision of the at least one scan window with at least one audio packet slot (A) per frame (R) of the first audio stream”

It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Palin, and modify a system wherein the scanning activity takes place in manner so as to enable reception of at least one audio packet per frame of the first audio stream by preventing collision of the at least one scan window with at least one audio packet slot (A) per frame (R) of the first audio stream, as taught by Lee, thus  efficiently transmit and receive the audio data; and avoiding generation of interference of an external device by preventing collision between slaves, as discussed by Lee.  
Considering claim 27, Lee further disclose the system of claim 26, wherein the audio receiver device is a hearing aid, an auditory prosthesis device, a headset or a headphone (Paragraphs: 0313, 0332 and fig.9: Lee discusses the transmission of the audio data through hearing aids (HA) or a headset). 
Considering claim 29, Lee further discloses the system of claim 28, wherein the first audio streaming device is a hearing aid, a wireless microphone, a phone device, a tablet computer, a media player or a TV set (Paragraphs: 0313, 0332 and fig.9).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              03/24/2021